On Application for Rehearing.
The opinion of the Court was delivered by
Levy, J.
Under the light of the able briefs of counsel for respondent, Ealgoust, of which, by accident, we had not-the advantage before rendering our original opinion, we have carefully re-examined all the questions involved, without finding any reason for changing our decree.
We fail to perceive the hardships, which it is urged, our decree inflicts upon Ealgoust. *
The error under which his counsel rests, as it seems to us, is in treating the original suit and injunction of Torres and DeBlanc vs. Falgoust, as if it were an action to enforce in plaintiffs’ favor a mere private and personal servitude or right of way over the land of Ealgoust. Such is by no means the case. Torres and DeBlanc appeared simply as members of the public, asserting rights common to the whole public, and which could not exist in their favor without existing, at the same time, in favor of every other member of the public. The question involved was the status of the road; the decree prayed for was that it be judicially declared to be a public road; the relief sought by injunction was to maintain its status, as a public road, during the pendency of the litigation and to prevent its obstruction or interference with its use, as such, by Falgoust.
*768Without Anally committing ourselves on so delicate a question, we incline strongly to the opinion that a Anal decree in this case, in the absence at least of suggestions of fraud or collusion, would have been res judicata against all the world, under the same principles which give that effect to judgments settling the status of persons. Caballero vs. Maduel, 26 An. 113.
We do not see how, after a Anal judgment had been rendered declaring a road to be public, and forbidding defendant, perpetually, from obstructing it, another Anal judgment could be afterwards rendered declaring the same road to be private property and authorizing the same defendant to control it as owner. The same considerations apply to the injunctions pendente lite.
The suggestion that the effect of our decree is to violate Ealgoust’s constitutional rights by refusing him access to the courts, is without foundation. Ear from denying his right to enter the courts, we hold that, he is actually in the courts, and being there, must abide the orderly determination of his rights, without provoking conAicting remedies under the same issues.
The complaint that our decree leaves relators free to commit all kinds of outrages and trespasses on defendant’s property and deprives him of legal redress, is equally unfounded. We were careful to conAne the effect of our decree within proper limits, by interfering with defendant’s injunctions only so far as they authorized obstruction of the “ Manche ” road, during the pendency of the litigation, and leaving their operation untrammeled so far as they restrained unlawful trespasses on his property.
It is needless to recapitulate the principles on which we granted the relief sought, because they are fully set forth in the original opinion.. Nor do we And it necessary to consider nicely the technical objections urged to the mode of relief under our ordinary methods of procedure. If article 90 of the Constitution, conferring upon us a general supervisory jurisdiction, is ever to receive application, outside of general rules, the present is emphatically an occasion for its employment and exercise, in the interest of orderly judicial proceedings, of public convenience, and even of the public peace.
At the time when this litigation began, the road in controversy, whether actually public or private, was an open road. We cannot conceive how the terrible consequences intimated can Aow from simply maintaining that existing status until the right of the defendant to close it, distinctly at issue in this litigation, shall be therein determined.
Our former decree must remain undisturbed.
The rehearing is refused.
Justice Poohé recuses himself. ,